Detailed Action
This office action is a response to an application filed on 10/30/2020 in which claims 1 – 15 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/30/2020.
Drawings
The Examiner contends that the drawings submitted on 10/30/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Noh United States Patent Application  20180270799 in view of Vilaipornsawai WO 2018/141246.

With regard to Claims 1, 14, Noh teaches a user equipment, comprising of a transceiver which, in operation, receives plural PDCCHs, physical downlink control channels, from each one of plural TRPs, transmission and reception points, within a single TTI, transmission time interval; ¶ [0121] In FIG. 5A, reference number 500 is a diagram illustrating the coherent joint transmission (C-JT) supporting coherent precoding between the respective cells, TRPs, or/and beams. In the C-JT, the same data (PDSCH) is transmitted in TRP A 505 and TRP B 510, and the joint precoding is performed in multiple TRPs. This means that in the TRP A 505 and the TRP B 510, the same DMRS ports for receiving the same PDSCH (for example, DMRS ports A and B in both TRPs) are transmitted. In this case, the terminal 515 will receive one DCI information for receiving one PDSCH demodulated by the DMRS ports A, B
 
circuitry which, in operation, decodes plural DCIs, downlink control information, respectively carried on the received plural PDCCHs from each one of the plural TRPs, ¶ [0122] In FIG. 5B, reference number 535 is a diagram illustrating the non-coherent joint transmission (NC-JT) supporting the non-coherent precoding between the respective cells, TRPs, or/and beams. In case of the NC-JT, different PDSCHs are transmitted in the respective cells, TRPs and/or beams, and individual precoding can be applied to each PDSCH. This means that in the TRP A 520 and the TRP B 525, different DMRS ports (for example, DMRS port A in the TRP A and DMRS port B in the TRP B) for receiving different PDSCHs are transmitted. In this case, the terminal 530 will receive two kinds of DCI information for receiving PDSCH A demodulated by the DMRS port A and PDSCH B demodulated by the other DMRS port B.

where each UE receives multi-DCIs from each TRP, the multi-DCIs containing scheduling information for all TRPs}; ¶ [0131] As described above, the DCI for multiple TRP (or beam) transmission, especially, NC-JT support, requires more payload than the DCI for a single TRP (or beam) based transmission. To this end, it is possible to consider the following three DCI transmission methods. [0132] Method 1 (signaling through multiple DCIs having the same structure)

Noh does not disclose but Vilaipornsawai teaches  all of the plural PDSCH receptions or plural PUSCH transmission are scheduled such that one of the decoded plural DCIs from each one of the plural TRPs, is scheduling a same one PDSCH reception or a same one PUSCH transmission on a same one of the plural TRPs; and the transceiver, in operation, receives or transmits same data in the respectively scheduled plural PDSCH receptions from or plural PUSCH transmission to each one of the plural TRPs. ¶ [0013] According to a second aspect of the present disclosure, there is provided a method for a TRP in a wireless network. The method includes transmitting, to the UE, at least one PDCCH message that includes DCI in respect of at least one PDSCH message; and transmitting, to the UE, at least one of the at least one POSCH message in accordance with the OCI in the at least one POCCH message. Transmitting the at least one PDCCH message may include either transmitting one POCCH message that includes DCI in respect of at least one POSCH message from multiple TRPs, or transmitting multiple POCCH messages, each POCCH message including OCI in respect of at least one POSCH message
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh.

One would have been motivated to modify Noh in this manner so that PDSCHs or PUSCHs, can be scheduled to their respective TRPs independent of the quality of the UE to individual TRP link based on redundant decoded DCIs.	

With regard to Claims 13, 15, Noh teaches a system, comprising of a plurality of TRPs, transmission and reception points, which, in operation, transmit plural PDCCHs, physical downlink control channels, from each one of the plural TRPs to an UE, user equipment, within a single TTI, transmission time interval, wherein plural DCIs, downlink control information, are respectively carried on the plural PDCCHs transmitted from each one of the plural TRPs to the UE, ¶ [0373] In general, the base station schedules a specific TTI and a frequency resource region so that the terminal can transmit the uplink data or the control information corresponding to eMBB, mMTC, URLLC, and the like. For example, the base station can set the subframe n to perform uplink transmission subframe n+k (k≥0) to a specific terminal on a downlink control channel in a subframe n. In other words, the base station transmits the uplink transmission configuration information to a UE requiring the uplink transmission on the downlink control channel in the subframe n, and the terminal receiving the uplink transmission configuration information may transmit the uplink data or the control information to the base station (or another terminal) using the time and frequency resource region set in the uplink transmission configuration information

	
With regards to Claim 2, Noh teaches where the transceiver, in operation, receives each one of the plural PDCCHs from one of the plural TRPs in a same or different CORESET, control resource set, and/or the transceiver, in operation, receives the plural PDCCHs from each one of the plural TRPs in different CORESETs and/or the transceiver; ¶ [0151] In Example 4, the base station allocates two or more bits to the DCI (nDCI, DCI #0) for the serving TRP to notify the terminal of the presence or absence of the additional DCIs as well as the position information of the corresponding additional DCIs when the additional DCIs exist, for example, the information on the CORESET information or the CORESET candidate group, and the like. 

plural PDCCHs, which are: PDCCHs that are respectively received from different ones of the plural TRPs; and PDCCHs carrying plural DCIs that are scheduling a same one PDSCH reception or a same one PUSCH transmission on a same one of the plural TRPs. ¶ [0347] The DCI is subjected to a channel coding and modulation process and then is transmitted on a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH) that is the downlink physical control channel. Hereinafter, the PDCCH or EPDCCH transmission may be interchangeably used with the DCI transmission on the PDCCH or the EPDCCH.

With regards to Claim 4, Noh teaches where the circuitry, in operation and prior to decoding the plural DCIs, performs soft-combining of PDCCHs from different ones of the plural TRPs which are received in the same time-frequency resource. ¶ [0135] If PDSCHs 700 and 710 transmitted in two TRPs are allocated DCI information by PDCCHs 705 and 715 transmitted in one serving TRP as in the case (a), coverage of PDCCHs 705 and 715 will be the same. However, if           PDSCHs 720 and 730 transmitted in the two TRPs are allocated DCI information by PDCCH 725 transmitted in the serving TRP and PDCCH 735 transmitted in coordination TRP, respectively as in the case (b), coverage of the PDCCHs 725 and 735 may be different

With regard to Claim 8, Noh teaches where the transceiver, in operation, receives or transmits the same data for each of the plural TRPs using same or different communication parameters. ¶ [0133] A first method is to transmit information necessary for receiving multiple PDSCHs from the multiple TRPs or beams using the multiple DCIs of the same structure (600). In this case, since the DCI having the same structure are used for all TRPs or beams, the degree of freedom for configuring the transmission information for each PDSCH is the highest. However, the PDCCH resource for the DCI transmission and the blind decoding complexity of the UE may increase in proportion to the number of cooperative TRPs or beams. Also, if the DCI transmission is performed in different TRPs, respectively, the coverage of PDCCHs transmitted in different TRPs may be different.

With regards to Claim 9, Noh teaches where the communication parameters, include at least one of: MCS, Modulation and Coding Scheme, RV, redundancy version, frequency domain resource assignment, time domain resource assignment, HARQ process number, antenna ports, TCI, transmission configuration indicator, DMRS sequence initialization, transmit power control (TPC) command for PUSCH, frequency hopping flag for PUSCH, precoding information and number of layers for PUSCH. ¶ [0199] 5. Other control channels (PHICH, PCFICH, PDCCH) 1430: Providing control information required for the terminal to receive PDSCH or used to transmit ACK/NACK for operating the HARQ for the data transmission of the uplink. Control region 1450 is illustrated in FIG. 14.

With regards to Claim 10, Noh teaches where the transceiver, in operation, receives or transmits the same data for at least one of the plural TRPs using plural antenna ports.  ¶ [0222] Next, 1620 and 1630 illustrate the case in which four antenna ports are mapped to the DMRS structure of 1510 of FIG. 15. At this time, in order to improve the channel estimation performance, the subcarrier in which the DMRS is not transmitted in the DMRS structure of 1510 may be emptied and used for the DMRS power boosting. 1620 shows a method for mapping four antenna ports p=A, B, C, D by FDM and CDM by applying an orthogonal cover code (OCC) and FDM having length 2 and 1625 shows a method for mapping p=A, B, C, D by an FDM scheme without applying OCC.

With regards to Claim 11, Noh in the same field of endeavor teaches in in case the transceiver uses different numbers of antenna ports for receiving or transmitting the same data on different ones of the plural TRPs, the circuitry, in operation, respectively determines different MCSs to be used by the transceiver as the different communication parameters for receiving or transmitting the same data. ¶ [0118] Joint transmission (JT) is a typical transmission technique for the coordinated transmission and can support one terminal through different cells, TRPs and/or beams through the above technology to increase strength of a signal received by the terminal. On the other hand, different precoding, MCS, resource allocation, and the like need to be applied to the respective cells, TRPs or/and beams, and inter-terminal link, since the characteristics of the respective cells, TRPs, or/and beams, and inter-terminal channels may be greatly different. In particular, in the case of non-coherent joint transmission (NC-JT) supporting non-coherent precoding between the respective cells, TRPs and/or beams, individual DL transmission information configuration for the respective cells, TRPs and/or beams is important.  
 

With regard to Claim 12, Noh teaches where the plurality of TRPs correspond to two, three or more TRPs; Figure 5A

With regard to Claim 3, Noh teaches the invention substantially as recited above. However, Noh does not teach   where the circuitry, in operation and prior to decoding each one of the plural DCIs, performs channel estimation using same DM-RS, demodulation reference signals, associated with plural PDCCHs from each of the plural TRPs. Vilaipornsawai in the same field of endeavor teaches in ¶[0074] UEs monitor for control channel information, e.g. DCI, in one or multiple search space(s) in one or multiple control resource sets. In a carrier bandwidth, there can be one or multiple control resource sets and in a control resource set there can be one or more search spaces. A control resource set is defined as a set of resource elements. In one embodiment, a control resource set is defined as a set of resource elements under a given numerology within which the UE attempts to decode control channel information. A search space includes at least the following: one or more aggregation levels (ALs), a number of decoding candidates for each aggregation level and the set of control channel elements (CCEs) for each decoding candidate.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh.	

One would have been motivated to modify Noh in this manner so that the DCIs can be detected for decoding using demodulation reference signals, associated with plural PDCCHs from each of the plural TRPs

With regard to Claim 5, Noh teaches where the transceiver, in operation, receives each one of the plural PDCCHs from one of the plural TRPs in same or different CORESETs, and/or the transceiver, ¶ [0031] FIG. 7 is a diagram illustrating an example of physical downlink shared channel (PDSCH) and physical downlink control channel (PDCCH) transmissions transmitted in two TRPs according to an embodiment of the disclosure;
Noh does not teach where PDCCHs that are respectively received from different ones of the plural TRPs; and PDCCHs carrying plural DCIs that are respectively scheduling plural PDSCH receptions or plural PUSCH transmission on different ones the plural TRPs. Vilaipornsawai in the same field of endeavor teaches in ¶[0093] For reliability in receiving multiple PDCCH from multiple TRPs, this scenario can be thought of as using NC-JT for multiple control messages where different performance improvement techniques such as beam-forming, inter-TRP interference coordination (ITIC), which is similar to the inter-cell interference coordination used in some cell-based networks, and link adaptation can be incorporated.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh
One would have been motivated to modify Noh in this manner so that the DCIs can be detected for decoding using demodulation reference signals, associated with plural PDCCHs from each of the plural TRPs

With regard to Claim 6, Noh teaches the invention substantially as recited above. However, Noi does not teach the circuitry, in operation and prior to decoding each one of the plural DCIs, performs channel estimation using different DM- RS respectively associated with plural PDCCHs from each of the plural TRPs. Vilaipornsawai in the same field of endeavor teaches in ¶[0074] UEs monitor for control channel information, e.g. DCI, in one or multiple search space(s) in one or multiple control resource sets. In a carrier bandwidth, there can be one or multiple control resource sets and in a control resource set there can be one or more search spaces. A control resource set is
defined as a set of resource elements. In one embodiment, a control resource set is defined as a set of resource elements under a given numerology within which the UE attempts to decode control channel information. A search space includes at least the following: one or more aggregation levels (ALs), a number of decoding candidates for each aggregation level and the set of control channel elements
(CCEs) for each decoding candidate.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh.
One would have been motivated to modify Noh in this manner so that PDSCHs or PUSCHs, can be scheduled to their respective TRPs independent of the quality of the UE to individual TRP link based on redundant decoded DCIs. 
With regard to Claim 7, Noh teaches where the same time-frequency resource corresponds to a first symbol in the single TTI in which the transceiver, in operation, receives the plural PDCCHs from each of the plural TRPs.  ¶ [0074] In FIG. 2, an abscissa represents a time domain and an ordinate represents a frequency domain. A minimum transmission unit in the time domain is an OFDM symbol, in which one slot 206 is configured by collecting N.sub.symb OFDM symbols 202 and one subframe 205 is configured by collecting two slots. A length of the slot is 0.5 ms and a length of the subframe is 1.0 ms
 Conclusion; 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462